PER CURIAM.
This cause is again before the court upon the appellant’s petition for rehearing on his petition for appeal from a judgment of the District Court denying his petition for writ of habeas corpus, the original petition of the appellant having been denied by us in an order filed June 6, 1941, 6 Cir., 121 F.2d 448, and
*101It appearing that the appellant has not yet exhausted his remedies under Kentucky law, and that this court is without warrant to assume that the Kentucky Court of Appeals will delay decision on his appeal thereto until the appellant will be deprived of witnesses vital to his defense, as now by him alleged,
It is ordered that the petition for rehearing be and it is hereby denied upon the grounds and for the reasons set forth in the June 6, 1941 order of this court.